                   Case 3:16-md-02741-VC Document 6800 Filed 10/15/19 Page 1 of 4




                                                    UNITED STATES JUDICIAL PANEL
                                                                 on
                                                     MULTIDISTRICT LITIGATION



          IN RE: ROUNDUP PRODUCTS LIABILITY
          LITIGATION                                                                               MDL No. 2741



                                                       (SEE ATTACHED SCHEDULE)



                                          CONDITIONAL TRANSFER ORDER (CTO −157)



          On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
          the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
          28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,789 additional
          action(s) have been transferred to the Northern District of California. With the consent of that court,
          all such actions have been assigned to the Honorable Vince Chhabria.

          It appears that the action(s) on this conditional transfer order involve questions of fact that are
          common to the actions previously transferred to the Northern District of California and assigned to
          Judge Chhabria.

          Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
          Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
          Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
          consent of that court, assigned to the Honorable Vince Chhabria.

          This order does not become effective until it is filed in the Office of the Clerk of the United States
          District Court for the Northern District of California. The transmittal of this order to said Clerk shall
          be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
          Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                    FOR THE PANEL:

      I hereby certify that the annexed
    instrument is a true and correct copy   Oct   15, 2019
      of the original on file in my office.
                                                                    John W. Nichols
ATTEST:                                                             Clerk of the Panel
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   October 16, 2019
    Case 3:16-md-02741-VC Document 6800 Filed 10/15/19 Page 2 of 4




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                          MDL No. 2741



                 SCHEDULE CTO−157 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


ARKANSAS EASTERN

  ARE       3      19−00263      Griffin v. Monsanto Company
  ARE       5      19−00306      Henry v. Monsanto Company

ARKANSAS WESTERN

 ARW        6      19−06113      McKinney v. Monsanto Company

FLORIDA MIDDLE

  FLM       2      19−00593      Paoletti v. Monsanto Company
  FLM       2      19−00595      Passaro v. Monsanto Company
  FLM       3      19−00968      Lewis v. Monsanto Company
  FLM       3      19−00971      Stanton v. Monsanto Company
  FLM       3      19−00994      Watson v. Monsanto Company
  FLM       3      19−01065      Wolfenbarger v. Monsanto Company
  FLM       5      19−00418      Ackerman v. Monsanto Company
  FLM       8      19−02077      Fields v. Monsanto Company
  FLM       8      19−02079      Herzek v. Monsanto Company
  FLM       8      19−02081      Hardison v. Monsanto Company
  FLM       8      19−02085      Staber v. Monsanto Company
  FLM       8      19−02087      Lawrence v. Monsanto Company
  FLM       8      19−02098      Ruddy v. Monsanto Company
  FLM       8      19−02099      Jenkins v. Monsanto Company
  FLM       8      19−02102      Gallegos v. Monsanto Company
  FLM       8      19−02112      Friesen v. Monsanto Company
  FLM       8      19−02131      Murawski v. Monsanto Company
  FLM       8      19−02171      Durrance v. Monsanto Company
  FLM       8      19−02234      Perez et al v. Monsanto Company
  FLM       8      19−02256      Homsey et al v. Monsanto Company

FLORIDA NORTHERN

  FLN       3      19−03319      CROSBY v. MONSANTO COMPANY
    Case 3:16-md-02741-VC Document 6800 Filed 10/15/19 Page 3 of 4

  FLN        3      19−03382     REDD v. MONSANTO COMPANY
  FLN        3      19−03421     SUMLIN et al v. MONSANTO COMPANY

FLORIDA SOUTHERN

  FLS        0      19−62093     Torres v. Monsanto Company
  FLS        0      19−62122     Sieger v. Monsanto Company
  FLS        1      19−23505     Cajina v. Monsanto Company
  FLS        2      19−14298     Catalano v. Monsanto Company
  FLS        2      19−14299     LaCount v. Monsanto Company
  FLS        2      19−14335     Willis et al v. Monsanto Company
  FLS        4      19−10137     Winn v. Monsanto Company
  FLS        9      19−81169     Saichek v. Monsanto Company
  FLS        9      19−81175     Newmark v. Monsanto Company
  FLS        9      19−81182     Weinhouse v. Monsanto Company

IDAHO

  ID         1      19−00346     Snyder v. Monsanto Company
  ID         1      19−00350     Adamson v. Monsanto Company

ILLINOIS NORTHERN

  ILN        1      19−06432     Hoekstra v. Monsanto Company

IOWA SOUTHERN

  IAS        4      19−00314     Van Wyk v. Monsanto Company

MISSOURI EASTERN

 MOE         4      19−02273     Bucklin v. Monsanto Company
 MOE         4      19−02441     Quintrell et al v. Monsanto Company
 MOE         4      19−02442     Singleton v. Monsanto Company
 MOE         4      19−02444     Santiago et al v. Monsanto Company
 MOE         4      19−02445     Seigler et al v. Monsanto Company
 MOE         4      19−02448     Planche v. Monsanto Company
 MOE         4      19−02449     Green v. Monsanto Company
 MOE         4      19−02450     Atyim v. Monsanto Company
 MOE         4      19−02451     Sharpe et al v. Monsanto Company
 MOE         4      19−02452     Harris et al v. Monsanto Company

NEW HAMPSHIRE

  NH         1      19−01021     Becker v. Monsanto Company

NEW MEXICO

  NM         1      19−00829     Shannon v. Monsanto Company    Vacated 10/10/19

OHIO NORTHERN
   Case 3:16-md-02741-VC Document 6800 Filed 10/15/19 Page 4 of 4


 OHN       5      19−02085      Lewis v. Monsanto Company

SOUTH CAROLINA

  SC       9      19−02427      Savidge v. Monsanto Company

TEXAS SOUTHERN

  TXS      4      19−03304      Carriere v. Monsanto Company
